 

Exhibit 10.6

 

OPTION CANCELLATION AND RELEASE AGREEMENT

 

This OPTION CANCELLATION AND RELEASE AGREEMENT (this “Agreement”), dated as of
January 26, 2016 (the “Cancellation Date”), is entered into by and between
InspireMD, Inc., a Delaware corporation (the “Company”) and James Loughlin (the
“Optionholder”), a member of the Board of Directors of the Company (the
“Board”).

 

WHEREAS, the Company previously sponsored and maintained the InspireMD, Inc.
2011 UMBRELLA Option Plan (the “2011 Plan”), the 2006 Employee Stock Option Plan
(the “Prior Israeli Appendix”), which is a sub-plan to the 2011 Plan, and the
2011 U.S. Equity Incentive Plan (the “US Appendix”), which is a sub-plan to the
2011 Plan (collectively, the 2011 Plan, the Prior Israeli Appendix, and the US
Appendix being referred to herein as, the “Umbrella Plan”);

 

WHEREAS, the Company currently sponsors and maintains the InspireMD, Inc. 2013
Long-Term Incentive Plan (the “2013 LTIP”), together with the 2013 Employee
Stock Incentive Plan (the “2013 Israeli Appendix”), which is a sub-plan to the
2013 LTIP (collectively, the 2013 LTIP and the 2013 Israeli Appendix being
referred to herein as, the “Incentive Plan”);

 

WHEREAS, pursuant to the Umbrella Plan and the Incentive Plan, the Company
previously granted to the Optionholder, stock options (“Stock Options”) to
purchase shares of common stock of the Company, par value $0.0001 per share
(“Common Stock”);

 

WHEREAS, as of the date hereof, certain of the Stock Options granted to the
Optionholder are either not vested and/or exercisable for shares of Common Stock
having a fair market value that is less than the exercise price for such Stock
Options (referred to herein as, the “Underwater Options”);

 

WHEREAS, the Company and the Optionholder desire to appoint a new director to
the Board who brings substantial experience to the Board and value to the
Company and its stockholders, and to grant such new director with an equity
award pursuant to the Incentive Plan;

 

WHEREAS, to increase the number of shares available under the Umbrella Plan and
the Incentive Plan in order to make such equity award grant to the new director,
the Company and the Optionholder desire to cancel and terminate certain of the
Underwater Options, so that on and after the Cancellation Date, the shares
underlying such cancelled Underwater Options are available for issuance pursuant
to new equity awards.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties to this Agreement agree as follows:

 

CANCELLATION OF STOCK OPTIONS

 

1.1           Cancellation of Certain Stock Options. In exchange for the
consideration described in Section 1.2 below, the Optionholder hereby agrees
that the Stock Options identified and set forth on Exhibit A, attached hereto
(the “Cancelled Options”), shall be cancelled, terminated, and of no further
force or effect, effective on the Cancellation Date, and neither the Company nor
the Optionholder shall have any further rights or obligations with respect to
the Cancelled Options or with respect to any shares of Common Stock of the
Company that could have been purchased upon exercise of the Cancelled Options.

 

 

 

 

1.2           Payment. In exchange for the Optionholder’s agreement to cancel
and terminate the Cancelled Options and the release of claims set forth in
Section 1.3, the Company agrees to grant the Optionholder, one (1) share of
Common Stock pursuant to the Incentive Plan.

 

1.3           Release. Effective as of the Cancellation Date, the Optionholder,
for the Optionholder and the Optionholder’s successors and assigns forever, does
hereby unconditionally and irrevocably compromise, settle, remise, acquit and
fully and forever release and discharge the Company and its respective
successors, assigns, parents, divisions, subsidiaries, and affiliates, and its
present and former officers, directors, employees and agents (collectively, the
“Released Parties”) from any and all claims, counterclaims, set-offs, debts,
demands, choses in action, obligations, remedies, suits, damages and liabilities
in connection with any rights to acquire securities of the Company pursuant to
the Cancelled Option and the shares of Common Stock of the Company issuable
thereunder (collectively, the “Releaser’s Claims”), whether now known or unknown
or suspected or claimed, whether arising under common law, in equity or under
statute, which the Optionholder or the Optionholder’s successors or assigns ever
had, now have, or in the future may claim to have against the Released Parties
and which may have arisen at any time on or prior to the date hereof; provided
that this Section 1.3 shall not apply to any of the obligations or liabilities
of the Released Parties arising under or in connection with this Agreement. The
Optionholder covenants and agrees never to commence, voluntarily aid in any way,
prosecute or cause to be commenced or prosecuted against the Released Parties
any action or other proceeding based on any of the released Releaser’s Claims
which may have arisen at any time on or prior to the date hereof.

 

1.4           Further Assurances. Each party to this Agreement agrees that it
will perform all such further acts and execute and deliver all such further
documents as may be reasonably required in connection with the consummation of
the transactions contemplated hereby in accordance with the terms of this
Agreement.

 

1.5           Representations and Warranties. The Optionholder hereby represents
and warrants to the Company that: (a) the Optionholder has full power and
authority to enter into and perform this Agreement and to carry out the
transactions contemplated hereby; there are no restrictions on the cancellation
and termination of the Cancelled Options; and (c) this Agreement constitutes the
legal, valid, and binding obligation of the Optionholder, enforceable against
the Optionholder in accordance with its terms.

 

MISCELLANEOUS

 

2.1           Headings. The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

2.2           Parties Bound. The terms, provisions, representations, warranties,
covenants, and agreements that are contained in this Agreement shall apply to,
be binding upon, and inure to the benefit of the parties and their respective
heirs, executors, administrators, legal representatives, and permitted
successors and assigns.

 

2.3           Execution. This Agreement may be executed in two or more
counterparts (including facsimile or portable document (“.pdf”) counterparts),
all of which taken together shall constitute one instrument. The exchange of
copies of this Agreement and of signature pages by facsimile or .pdf
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile or .pdf shall be
deemed to be their original signatures for any purpose whatsoever.

 

 - 2 - 

 

 

2.4           Entire Agreement. This Agreement contains the entire understanding
of the parties to this Agreement with respect to the subject matter contained in
this Agreement. This Agreement supersedes all prior agreements and
understandings among the parties with respect to such subject matter.

 

2.5           Law Governing. This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of Delaware, without regard
to its principles of conflict of laws.

 

2.6           Jurisdiction and Venue. Any judicial proceedings brought by or
against any party on any dispute arising out of this Agreement or any matter
related thereto shall be brought in the state or federal courts of the State of
Delaware, and, by execution and delivery of this Agreement, each of the parties
accepts for itself the exclusive jurisdiction and venue of the aforesaid courts
as trial courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement after exhaustion of all appeals taken
(or by the appropriate appellate court if such appellate court renders
judgment).

 

2.7           Notice. Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Optionholder at the address that he most
recently provided to the Company.

 

* * * * * * *



[Remainder of page intentionally left blank

Signature Page to Follow.]

 

 - 3 - 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionholder, to evidence his or her consent
and approval of all the terms hereof, has duly executed this Agreement as of the
date above.

 

  INSPIREMD, INC.         By: /s/ Craig Shore   Name: Craig Shore   Title: CFO

 

  OPTIONHOLDER         /s/ James Loughlin   Name: James Loughlin        
Address:              

 

Signature Page to Option Cancellation and Release Agreement

 

 

 

 

Exhibit A

 

Cancelled Options

 

Date of Grant  Name of Plan   Number of Stock Options
Granted   Number of Stock Options
Cancelled  September 21, 2012   2011 Plan    2,500    2,500  May 9, 2013   2011
Plan    7,500    7,500  January 29, 2014   2013 LTIP    5,000    5,000  January
5, 2015   2013 LTIP    4,875    4,875  January 26, 2015   2013 LTIP    5,409  
 5,409 

 

Exhibit A to Option Cancellation and Release Agreement

 

 

  

